Case 13-19014          Doc 62      Filed 10/30/18    Entered 10/30/18 14:42:02        Desc         Page 1
                                                    of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 13 B 19014
         Willie Hall

                       Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/04/2013.

         2) The plan was confirmed on 09/04/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/04/2013, 01/14/2015, 02/26/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/08/2015, 03/16/2018, 05/07/2018.

         5) The case was Completed on 07/09/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $122,200.98.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-19014             Doc 62         Filed 10/30/18      Entered 10/30/18 14:42:02                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $24,940.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                             $24,940.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,070.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,008.77
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,078.77

 Attorney fees paid and disclosed by debtor:                           $430.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ameren Illinois                           Unsecured         203.00        202.97           202.97           0.44       0.00
 Ameren IP                                 Unsecured            NA            NA               NA            0.00       0.00
 Ashro Lifestyle                           Unsecured         315.00        315.07           315.07           0.68       0.00
 Asset Acceptance                          Unsecured           0.00        478.24           478.24           1.03       0.00
 AT&T Mobility II LLC                      Unsecured           0.00      1,111.41         1,111.41           2.40       0.00
 ATG Credit LLC                            Unsecured          54.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      5,000.00       5,646.40         5,646.40          12.19       0.00
 Comcast                                   Unsecured         521.00           NA               NA            0.00       0.00
 Comcast Chicago Seconds - 2000            Unsecured      1,207.00            NA               NA            0.00       0.00
 Comcast Chicago Seconds - 2000            Unsecured      1,325.00            NA               NA            0.00       0.00
 Comcast-Chicago                           Unsecured         403.00           NA               NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         800.00        768.87           768.87           1.66       0.00
 Culligan/Wheaton                          Unsecured         111.00           NA               NA            0.00       0.00
 GMAC                                      Unsecured      8,000.00            NA               NA            0.00       0.00
 Grandpointe                               Unsecured         163.00        163.37           163.37           0.35       0.00
 IL Dept Of Healthcare & Family Services Unsecured             0.00    37,994.55        32,187.95           69.49       0.00
 IL Dept Of Healthcare & Family Services Priority        36,871.00     47,068.95          7,193.40      7,193.40        0.00
 IL Dept Of Healthcare & Family Services Priority              0.00    37,994.55          5,806.60      5,806.60        0.00
 Illinois Bell Telephone Company           Unsecured         252.00        580.90           580.90           1.25       0.00
 Illinois Department Of Healthcare And Fam Unsecured           0.00    47,068.95        39,875.55           86.08       0.00
 Illinois Dept Of Employment Security      Unsecured           0.00      3,098.00         3,098.00           6.69       0.00
 Internal Revenue Service                  Priority            0.00          0.00             0.00           0.00       0.00
 Internal Revenue Service                  Unsecured      3,000.00       5,151.04         5,151.04          11.12       0.00
 Jefferson Capital Systems LLC             Secured        7,540.00       6,898.13         6,898.13      6,898.13     735.32
 Mason                                     Unsecured           0.00        261.83           261.83           0.57       0.00
 Massey's                                  Unsecured           0.00        294.61           294.61           0.64       0.00
 MBB                                       Unsecured         302.00           NA               NA            0.00       0.00
 Merchants Credit Guide                    Unsecured         336.00           NA               NA            0.00       0.00
 Monroe & Main                             Unsecured         381.00        381.07           381.07           0.82       0.00
 PLS Financial                             Unsecured      1,000.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured     13,588.00     13,588.69        13,588.69           29.33       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-19014             Doc 62   Filed 10/30/18    Entered 10/30/18 14:42:02                Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim       Principal        Int.
 Name                                 Class    Scheduled        Asserted      Allowed        Paid           Paid
 Regency Beauty Institute AR2      Unsecured      3,160.00              NA           NA            0.00         0.00
 Sprint                            Unsecured         647.00             NA           NA            0.00         0.00
 Stoneberry                        Unsecured           0.00          394.52       394.52           0.85         0.00
 United States Dept Of Education   Unsecured         882.00        1,014.95     1,014.95           2.19         0.00
 Wix Auto                          Unsecured      6,000.00              NA           NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal               Interest
                                                               Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00              $0.00                  $0.00
       Mortgage Arrearage                                         $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                $6,898.13          $6,898.13                $735.32
       All Other Secured                                          $0.00              $0.00                  $0.00
 TOTAL SECURED:                                               $6,898.13          $6,898.13                $735.32

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $13,000.00           $13,000.00                   $0.00
        Domestic Support Ongoing                               $0.00                $0.00                   $0.00
        All Other Priority                                     $0.00                $0.00                   $0.00
 TOTAL PRIORITY:                                          $13,000.00           $13,000.00                   $0.00

 GENERAL UNSECURED PAYMENTS:                             $105,515.44               $227.78                  $0.00


 Disbursements:

           Expenses of Administration                             $4,078.77
           Disbursements to Creditors                            $20,861.23

 TOTAL DISBURSEMENTS :                                                                           $24,940.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-19014        Doc 62      Filed 10/30/18     Entered 10/30/18 14:42:02            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
